DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 8, filed 05/12/2021, with respect to the drawing objections and the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the filed replacement sheets and claim amendments, respectively.  The objection to the drawings and rejections under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments regarding the rejections of claims 1-11 under 35 U.S.C. 101, see Remarks pg. 8-10, have been fully considered but they are not persuasive. Applicant argues that because the claims have been amended to not recite a particular or tool or computer, but instead now recite a particular graphical representations, the claims are not directed towards an abstract idea. Applicant further argues that, “The presentation of these graphical representations of HRV patterns therefore represent a specific practical application of any abstract idea that may be recited in the claims,” see Remarks pg. 9. The Examiner respectfully disagrees.
Applicant’s own argument serves to further illustrate why the claims are determined as being directed towards an abstract idea. As per the October 2019 Update on Subject Matter Eligibility collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;48.” 
Applicant’s argument that the presentation of graphical representation of HRV patterns renders the claimed subject matter eligible is not persuasive because such limitations (i.e. measuring, analyzing, and displaying results of ECG data analysis, see e.g. claim 1) amount to collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Such claim limitations have been previously determined as being directed towards an abstract idea, as evidenced above.
Applicant further argues, “Moreover, as noted in M.P.E.P. 2106.05(a), improvements to the functioning of any technology or technical field are indicative of integration into a practical application. The ability of the presently claimed method to prepare graphical representations that permit a person reviewing them to quickly and easily identify one of two universal arrhythmic patterns indicative of health and/or one of three universal arrhythmic patterns indicative of pathologies provides a significant improvement to the field of assessing heart health,” see Remarks pg. 9. The Examiner respectfully disagrees.
The Examiner notes that the claimed “graphical representations that permit a person reviewing them to quickly and easily identify one of two universal arrhythmic patterns indicative of health and/or one of three universal arrhythmic patterns indicative of pathologies,” are not recited in the currently presented claims and there is no reasoning provided by Applicant as to why such limitations would be In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, it cannot be reasonably determined that such argued improvements to the technology are present in the currently presented claims and this argument is thus not persuasive.
The rejections under 35 U.S.C. 101 are maintained. See rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, without significantly more. 
Claims 1-11 recite a method for preparing a graphical representation of data associated with a heart rate variability (HRV) pattern, which is a mental process fully capable of being performed in the human mind or by a human using a pen and paper (Step 2A of eligibility test, see MPEP 2106.04(a)(2)(III): “As the Federal Circuit explained, ‘methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’’ 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)”). Seeing that Applicant discloses calculating variability on “M” intervals of a sequence of consecutive vectors of “N” components, wherein “M” is greater than 2 and “N” is greater than or equal to 2, it would be reasonable for a person of ordinary skill in the art to be able to perform these calculations mentally if given a low number of M and N, such as 3. 
Applicant’s claimed invention amounts to collecting ECG data, analyzing it, and displaying the results of such analysis as a graphical representation, rendering the claimed invention an abstract idea collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;48.”). 
This judicial exception is not integrated into a practical application because the claimed method is not tied to any particular tool or computer for making such calculations (Step 2B, see MPEP 2106.05(b): “When determining whether a claim recites significantly more than a judicial exception, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine”). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data gathering steps required to use the algorithm do not add a meaningful limitation to the method as they are insignificant extra-solution activity (Step 2B, see MPEP 2106.05(g): “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”). 
Applicant is advised that even if the claimed method was tied to a computer or processor performing the calculations, such recitation of structure would not be enough to overcome the fact that the claimed method as a whole is directed to an abstract idea without significantly more since the abstract idea could still be performed via a person’s mind as well as pen and paper (see MPEP 2106.04(a)(2)(III): “’Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s 
It is recommended that Applicant sets forth a limitation which would integrate the judicial exception into an inventive concept and thus result in the claimed method amounting to significantly more than the judicial exception (see MPEP 2106.05(I): “Instead, an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)”; see October 2019 memo, pg. 11-14 for examples of limitations which amount to significantly more than the judicial exception). 
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The prior art does not teach or suggest performing the claimed method according to the specific algorithms or transformations disclosed by Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stergiou (US 2015/0305634) discloses streaming updates of central moments for heart rate variability quantification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792